Shackleford, C. J.
— Andrew J. Chancey, tile plaintiff in error, was indicted for murder at the spring *21term of the circuit court for Lee county, tried at the same term, convicted' of manslaughter and sentenced to a term of five years in the state prison. He seeks reversal of the judgment and sentence here by writ of error.
Several errors are assigned, but all of them have been abandoned here except the single proposition as to the sufficiency of the evidence.
We have given the evidence our careful consideration and are of .the opinion that it is amply sufficient to support the verdict. We find nothing which would warrant or justify us in setting the verdict aside, therefore the judgment must be affirmed, and it is so ordered, at the cost of the county of Lee. See Smith v. State, 49 Fla. 33, 38 South. Rep. 599, and Tatum v. State, 49 Fla. 67, 38 South. Rep. 601.
Cockrell and Whitfield, JJ., concur.
Taylor, Hocicer and Parkhill, JJ., concur in the opinion.